Citation Nr: 1606128	
Decision Date: 02/18/16    Archive Date: 03/01/16

DOCKET NO.  12-27 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to November 1993.  He died in August 2009.  The appellant is his widow.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant was scheduled for a videoconference hearing before the Board          in November 2015.  The appellant did not attend the hearing.  However, the     Board notes that while hearing notices were sent to several different addresses,    one letter was sent to an old address, one was returned as undeliverable, and the most recent hearing notice was addressed to the deceased Veteran as opposed to the appellant.  Additionally, in a February 2016 statement, the appellant's representative reported the appellant's correct address was unclear and requested that the appeal be remanded for identification of the appellant's correct address and rescheduling of   the hearing.  The Board finds good cause has been shown, and will remand the appellant's appeal to afford her a Board hearing at the RO.

Accordingly, the case is REMANDED for the following action:

Attempt to ascertain the appellant's current address through appropriate sources.  Thereafter, if a new address is identified, the RO should take appropriate steps in order to schedule the appellant for a hearing with a Veterans Law Judge at the RO, in accordance with her request.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




